Exhibit 10.60

 

TRADEMARK SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is entered into as of March            , 2004, by and
between Microfluidics Corporation, a Delaware corporation having its principal
place of business at 30 Ossipee Road, Newton, Massachusetts 02464-9101 (the
“Borrower”), and Banknorth, N.A., a national banking association organized and
existing under the laws of the United States of America with a usual place of
business at 7 New England Executive Park, Burlington, Massachusetts 01803
(“Bank”).

 

NOW THEREFORE, in consideration of the premises, Borrower hereby agrees with
Bank as follows:

 

1.             Grant of Security Interest.  Borrower hereby grants to Bank a
first priority security interest in, and conditionally assigns, but does not
transfer title to Bank, all of Borrower’s right, title and interest in and to
the following (collectively, the “Collateral”) to secure payment and performance
of all obligations of Borrower to Bank whether such obligations are direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including without limitation, those liabilities of Borrower
to Bank pursuant to a Loan and Security Agreement (All Assets) of even date by
and among Bank, Borrower and MFIC Corporation (the “Loan Agreement”)
(collectively, the “Obligations”).

 

The Collateral shall consist of the following:

 

(a)           Each of the trademarks, and rights and interests protectible as
trademarks, which are presently, or in the future may be, owned, created,
acquired or used (whether pursuant to a license or otherwise) by Borrower, in
whole or in part, and all trademark rights with respect thereto throughout the
world, including all proceeds thereof (including license royalties and proceeds
of infringement suits), and rights to renew and extend such trademarks and
trademark rights;

 

(b)           All of Borrower’s right, title and interest, in and to the
trademarks and trademark registrations listed on Schedule A attached hereto, as
the same may be updated hereafter from time to time;

 

(c)           All of Borrower’s right, title and interest to register trademark
claims under any state or federal trademark law or regulation of any foreign
country, and to apply for, renew and extend the trademark registrations and
trademark rights, the right (without obligation) to sue or bring opposition or
cancellation proceedings in the name of Borrower or in the name of Bank for
past, present and future infringements of the trademarks, registrations or
trademark rights and all rights (but not obligations) corresponding thereto in
the United States and any foreign country, and the associated goodwill;

 

(d)           All general intangibles and goodwill relating to the Collateral;
and

 

(e)           All proceeds of any and all of the foregoing (including, without
limitation, license royalties and proceeds of infringement suits) and, to the
extent not otherwise included, all payments under insurance, or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to the Collateral.

 

--------------------------------------------------------------------------------


 

2.             Warranties and Representations.  Borrower hereby warrants and
represents to Bank the following:

 

(a)           A true and complete schedule setting forth all federal and state
trademark registrations owned or controlled by Borrower or licensed to Borrower,
together with a summary description and full information in respect of the
filing or issuance thereof and expiration dates is set forth on Schedule A;

 

(b)           To the best of Borrower’s knowledge, each of the trademarks and
trademark registrations is valid and enforceable, and Borrower is not presently
aware of any past, present or prospective claim by any third party that any of
the trademarks are invalid or unenforceable, or that the use of any trademarks
violates the rights of any third person, or of any basis for any such claims;

 

(c)           Borrower is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the trademarks and
trademark registrations free and clear of any liens, charges and encumbrances,
including, without limitation, pledges, assignments, licenses, shop rights and
covenants by Borrower not to sue third persons;

 

(d)           Borrower has used and will continue to use proper statutory notice
in connection with its use of each of the trademarks;

 

(e)           Borrower has used and will continue to use consistent standards of
high quality (which may be consistent with Borrower’s past practices) in the
manufacture, sale and delivery of products and services sold or delivered under
or in connection with the trademarks, including, to the extent applicable, in
the operation and maintenance of its merchandising operations, and will continue
to maintain the validity of the trademarks;

 

(f)            Except for the filing of financing statements with the Secretary
of State of Delaware under the Uniform Commercial Code and filings with the
United States Patent and Trademark Office necessary to perfect the security
interests created hereunder, no authorization, approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required either for the grant by Borrower of the security interest hereunder or
for the execution, delivery or performance of this Agreement by Borrower or for
the perfection of or the exercise by Bank of its rights hereunder to the
Collateral in the United States.

 

3.             After-Acquired Trademark Rights.  If Borrower shall obtain rights
to any new trademarks, the provisions of this Agreement shall automatically
apply thereto.  Borrower shall give prompt notice in writing to Bank with
respect to any such new trademarks or renewal or extension of any trademark
registration.  Borrower shall bear any expenses incurred in connection with
future applications for trademark registration.

 

4.             Litigation and Proceedings.  Borrower shall commence and
diligently prosecute in its own name, as the real party in interest, for its own
benefit, and its own expense, such suits, administrative proceedings or other
actions for infringement or other damages as are in its reasonable business
judgment necessary to protect the Collateral.  Borrower shall provide to Bank

 

2

--------------------------------------------------------------------------------


 

any information with respect thereto requested by Bank.  Bank shall provide at
Borrower’s expense all necessary cooperation in connection with any such suit,
proceeding or action, including, without limitation, joining as a necessary
party.  Following Borrower’s becoming aware thereof, Borrower shall notify Bank
of the institution of, or any adverse determination in, any proceeding in the
United States Patent and Trademark Office, or any United States, state or
foreign court regarding Borrower’s claim of ownership in any of such trademarks,
its right to apply for the same, or its right to keep and maintain such
trademark rights.

 

5.             Power of Attorney.  Borrower grants Bank power of attorney,
having the full authority, and in the place of Borrower and in the name of
Borrower, from time to time in Bank’s discretion, after the occurrence of an
Event of Default, to take any action and to execute any instrument which Bank
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, as may be subject to the provisions of the Loan
Agreement:

 

(a)           To endorse Borrower’s name on all applications, documents, papers
and instruments necessary for Bank to use or maintain the Collateral;

 

(b)           To ask, demand, collect, sue for, recover, impound, receive and
give acquittance and receipts for money due or to become due under or in respect
of any of the Collateral;

 

(c)           To file any claims or take any action or institute any proceedings
that Bank may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce Bank’s rights with respect to any of the
Collateral and to assign, pledge, convey or otherwise transfer title in or
dispose of the Collateral to any person.

 

7.             Right to Inspect.  Borrower grants to Bank and its employees and
agents the right to visit Borrower’s plants and facilities which manufacture,
inspect or store products sold under any of the trademarks, and to inspect the
products and quality control records relating thereto at reasonable times during
regular business hours.

 

8.             Events of Default.  Any of the following events shall be an Event
of Default:

 

(a)           Borrower fails to make any payment of principal or interest or any
other payment on any Obligation when due and payable, by acceleration or
otherwise under the loan documents; and

 

(b)           the occurrence of an Event of Default as that term is defined in
the Loan Agreement.

 

9.             Specific Remedies.  Upon the occurrence of any Event of Default:

 

(a)           Bank may cease advancing money or extending credit to or for the
benefit of Borrower under the Loan Agreement or under any other agreement
between Borrower and Bank.

 

(b)           Bank may declare all Obligations to be due and payable
immediately, whereupon they shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by Borrower;

 

3

--------------------------------------------------------------------------------


 

(c)           After an Event of Default, Bank may set off against the
Obligations all Collateral, balances, credits, deposits, accounts or moneys of
Borrower then or thereafter held with Bank, including amounts represented by
certificates of deposit;

 

(d)           After an Event of Default, Bank may notify licensees to make
royalty payments on license agreements directly to Bank;

 

(e)           Bank may sell or assign the Collateral and associated goodwill at
public or private sale for such amounts, and at such time or times as Bank deems
advisable.  Any requirement of reasonable notice of any disposition of the
Collateral shall be satisfied if such notice is sent to Borrower ten (10) days
prior to such disposition.  Borrower shall be credited with the net proceeds of
such sale only when they are actually received by Bank, and Borrower shall
continue to be liable for any deficiency remaining after the Collateral is sold
or collected;

 

(f)            If the sale is to be a public sale, Bank shall also give notice
of the time and place by publishing a notice one time at least ten (10) calendar
days before the date of the sale in a newspaper of general circulation in the
county in which the sale is to be held; and

 

(g)           To the maximum extent permitted by applicable law, Bank may be the
purchaser of any or all of the Collateral and associated goodwill at any public
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any public sale, to use and apply all or any part of the Obligations as a credit
on account of the purchase price of any Collateral payable by Bank at such sale.

 

10.          Governing Law.  All acts and transactions hereunder and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Borrower and Bank have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

 

MICROFLUIDICS CORPORATION

 

 

 

By:

 

 

 

Irwin J. Gruverman, Chief Executive Officer

 

 

 

BANKNORTH, N.A.

 

 

 

By:

 

 

 

Brant A. McDougall, Senior Vice President

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, Boston, ss.

 

On this             day of March, 2004, before me, the undersigned notary
public, personally

 

4

--------------------------------------------------------------------------------


 

appeared Irwin J. Gruverman, as Chief Executive Officer of Microfluidics
Corporation, proved to me to be the person whose name is signed on the preceding
document, through satisfactory evidence of identification, namely, a driver’s
license issued by the State of Massachusetts, bearing the photographic image of
the face and signature of Irwin J. Gruverman, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

 

 

 

Michael J. Ruberto, Notary Public

 

My Commission Expires: June 13, 2008


 


COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, Boston ss.

 

On this             day of March, 2004, before me, the undersigned notary
public, personally appeared Brant A. McDougall, as Senior Vice President of
Banknorth, N.A., a corporation, proved to me to be the person whose name is
signed on the preceding document, through satisfactory evidence of
identification, namely, my personal knowledge of the identity of that
individual, and acknowledged to me that he signed it voluntarily for its stated
purpose.

 

 

 

 

 

Michael J. Ruberto, Notary Public

 

My Commission Expires:   June 13, 2008

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

TO A TRADEMARK SECURITY AGREEMENT

BETWEEN

MICROFLUIDICS CORPORATION (BORROWER)

AND

BANKNORTH, N.A. (BANK)

DATED:  MARCH 3, 2004

 

REGISTERED TRADEMARKS (USA)

 

 

Trademark

 

Registration No.

 

Issue Date

Microfluidizer

 

1368735

 

November 5, 1985

 

6

--------------------------------------------------------------------------------